Citation Nr: 0717367	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for headaches 
on a direct basis.

2.  Entitlement to service connection for headaches as 
secondary to service-connected preretinal hemorrhage of the 
left eye.  

3.  Entitlement to a compensable rating for a preretinal 
hemorrhage of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971 and was a member of the Army National Guard 
from November 1972 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
preretinal hemorrhage of the left eye, and found no new and 
material evidence had been submitted to reopen his service 
connection claim for headaches.  The veteran subsequently 
initiated and perfected appeals of these determinations.  In 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his service connection claim for 
headaches on a direct basis, seeks service connection for 
headaches on a secondary basis, and seeks a compensable 
rating for his preretinal hemorrhage of the left eye.  For 
the reasons to be discussed below, these issues must be 
remanded to the RO for additional development.  

First, the veteran has testified that he has been awarded 
Social Security disability benefits secondary to various 
health problems.  Upon review of the claims file, it appears 
that no attempt has been made to obtain any records 
associated with that award from the Social Security 
Administration (SSA).  VA's duty to assist includes an 
obligation to obtain SSA records when they may be relevant 
and VA has actual notice that the veteran is seeking or has 
sought SSA benefits.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Therefore, the issues on appeal must be remanded to 
the RO in order that these records be obtained.  

Second, the Board notes the veteran seeks to reopen his 
service connection claim for headaches.  The claim for direct 
service connection for headaches was previously and finally 
denied in January 2001.  In the absence of a timely appeal, 
that decision became final, and new and material evidence 
must be submitted to reopen it.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The veteran has also claimed service connection 
for headaches as secondary to service-connected disability; 
however, the RO in the prior final denial did not deny the 
claim on a secondary basis.  As such, that claim should be 
adjudicated on a de novo basis.  

However, with respect to the claim for service connection for 
headaches on a direct basis, the Board notes that in the 
recent case of Kent v. Nicholson, [20 Vet. App. 1 (2006)], 
the United States Court of Appeals for Veterans Claims 
(Court) gave specific guidance to VA regarding the notice 
which must be afforded veterans attempting to reopen 
previously denied claims.  The Board finds that the veteran 
has not been provided with adequate notice which complies 
with the requirements of Kent; therefore, a remand is 
required for compliance with VA's statutory duties to notify 
and assist claimants.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from the Social 
Security Administration the veteran's 
records pertinent to the award of Social 
Security disability benefits, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  If such records are 
unavailable, that fact should be noted for 
the record.  

2.  The AMC should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding his application to reopen his 
service connection claim for headaches.  
This notice must describe the particular 
type of evidence necessary to substantiate 
any service connection elements that were 
found to be insufficiently shown at the 
time of the prior final VA denial, 
pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

3.  Thereafter, the appellant should be 
provided with an opportunity to submit 
additional evidence and argument on the 
issues on appeal.  The RO should then 
readjudicate the claims based on a 
consideration of all of the evidence of 
record.  If the benefits sought on appeal 
are not granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




